USDC SDNY
DOCUMENT

ELECTRONICALLY FILED

UNITED STATES DISTRICT COURT DOC #:
SOUTHERN DISTRICT OF NEW YORK DATE FILED. 7/15/2021

 

LOVE AND MADNESS, INC.,

 

Plaintiff, Case No. 21 Civ. 01913 (AT)
-against- STIPULATED
CONFIDENTIALITY AGREEMENT
CLAIRE’S HOLDINGS LLC; CBI AND [PROPOSED]
DISTRIBUTING CORP. D/B/A “CLAIRE’S”, PROTECTIVE ORDER

“ICING”, “CLAIRE’S ACCESSORIES” AND
“ICING BY CLAIRE’S”; CLAIRE’S
ACCESSORIES UK LTD.; AND CLAIRE’S
STORE’S INC.,

Defendants.

 

 

WHEREAS, Plaintiff Love and Madness, Inc. (“Plaintiff’ or “L&M”) and Defendants
Claire’s Holdings LLC; CBI Distributing Corp.; Claire’s Accessories UK Ltd., and Claire’s Stores
Inc. (collectively “Defendants”), together the parties to this action (collectively the “Parties” and
individually a “Party”) request that this Court issue a Protective Order pursuant to Federal Rule of
Civil Procedure 26(c) to protect the confidentiality of nonpublic and competitively sensitive
information that they may need to disclose in connection with discovery in this action;

WHEREAS, the Parties, through counsel, agree to the following terms; and

WHEREAS, this Court finds good cause exists for issuance of an appropriately tailored
confidentiality order governing the pretrial phase of this action,

IT IS HEREBY ORDERED that any person subject to this Order including without
limitation the Parties to this action (including their respective corporate parents, successors, and
assigns), their representatives, agents, experts and consultants, all third parties providing discovery
in this action, and all other interested persons with actual or constructive notice of this Order will

adhere to the following terms, upon pain of contempt:
1. PURPOSES AND LIMITATIONS

Disclosure and discovery activity in this action are likely to involve production of
confidential, proprietary, or private information for which special protection from public disclosure
and from use for any purpose other than prosecuting this litigation is warranted. In particular, both
Plaintiff and Defendants design, manufacture and sell beauty products, jewelry, tattoos, face gems
and stickers, and accessories in the United States market and abroad and this lawsuit involves claims
alleged by Plaintiff that Defendants have infringed upon its intellectual property rights to protected
designs and misappropriated other confidential and proprietary business information from Plaintiff.
Additionally, it is anticipated that discovery will include previously non-disclosed financial
information (including without limitation profitability reports or estimates, percentage fees, design
fees, royalty rates, minimum guarantee payments, sales reports, and sale margins).

Accordingly, the parties hereby stipulate to and petition the Court to enter the following
Stipulated Protective Order. The parties acknowledge that this Order does not confer blanket
protections on all disclosures or responses to discovery and that the protection it affords from public
disclosure and use extends only to the limited information or items that are entitled to confidential
treatment under the applicable legal principles.

R DEFINITIONS

2.1 Challenging Party: a Party that challenges the designation of information or items
under this Order.

2.2 “CONFIDENTIAL” Information or Items: information (regardless of how it is

 

generated, stored or maintained) or tangible things that qualify for protection under Federal Rule of
Civil Procedure 26(c).

2.3. Counsel (without qualifier): Outside Counsel of Record and In-House Counsel (as

 

well as their support staff).
2.4 Designated House Counsel: House Counsel who are designated as being qualified to
access to “HIGHLY CONFIDENTIAL” information in this matter.

2.5 Designating Party: a Party or Non-Party that designates Disclosure or Discovery
Material as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.”

2.6 Disclosure or Discovery Material: all items or information, regardless of the medium
or manner in which it is generated, stored, or maintained (including, among other things, testimony,
transcripts, and tangible things), that are produced or generated in disclosures or responses to
discovery in this matter.

2.7. Expert: a person who has been retained by or is in consultation with a Party or its
counsel to serve as an expert witness or as a consultant in this action.

2.8 “HIGHLY CONFIDENTIAL” Information or Items: extremely sensitive
“Confidential Information or Items,” disclosure of which to another Party or Non-Party would create
a substantial risk of serious harm that could not be avoided by less restrictive means.

2.9 House Counsel: attorneys who are employees of a party to this action who are not
involved in competitive decision making. House Counsel does not include Outside Counsel of
Record or any other outside counsel.

2.10 Non-Party: any natural person, partnership, corporation, association, or other legal
entity not named as a Party to this action.

2.11 Outside Counsel of Record: attorneys who are not employees of a party to this action
but are retained to represent or advise a party to this action and have appeared in this action on behalf
of that party or are affiliated with a law firm which has appeared on behalf of that party.

2.12 Party: any party to this action, including all of its officers, directors, employees, and
Outside Counsel of Record (and their support staff).

2.13 Producing Party: a Party or Non-Party that produces Disclosure or Discovery Material
in this action.

2.14 Professional Vendors: persons or entities that provide litigation support services (e.g.,
photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,
storing, or retrieving data in any form or medium) and their employees and subcontractors.

2.15 Protected Material: any Disclosure or Discovery Material that is designated as
“CONFIDENTIAL,” or as “HIGHLY CONFIDENTIAL.”

2.16 Receiving Party: a Party that receives Disclosure or Discovery Material from a
Producing Party.

3. SCOPE

The protections conferred by this Stipulation and Order cover not only Protected Material (as
defined above), but also (1) any information copied or extracted from Protected Material; (2) all
copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,
conversations, or presentations by Parties or their Counsel that might reveal Protected Material.
However, the protections conferred by this Stipulation and Order do not cover the following
information: (a) any information that is in the public domain at the time of disclosure to a Receiving
Party or becomes part of the public domain after its disclosure to a Receiving Party as a result of
publication not involving a violation of this Order and (b) any information known to the Receiving
Party prior to the disclosure or obtained by the Receiving Party after the disclosure from a source
who obtained the information lawfully and under no obligation of confidentiality to the Designating
Party.

Any use of Protected Material at trial shall be governed by a separate agreement or order.
Not later than twenty-one (21) days before trial in this litigation, counsel for the parties agree to mect

and confer concerning the use at trial of Protected Material.
4. DURATION

Even after final disposition of this litigation, the confidentiality obligations imposed by this
Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order
otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and
defenses in this action, with or without prejudice; and (2) final judgment herein after the completion
and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the time
limits for filing any motions or applications for extension of time pursuant to applicable law.

5. DESIGNATING PROTECTED MATERIAL

5.1 Exercise of Restraint and Care in Designating Material for Protection. Each Party or
Non-Party that designates information or items for protection under this Order must take care to
limit any such designation to specific material that qualifies under the appropriate standards. To the
extent it is practical to do so, the Designating Party must designate for protection only those
materials, documents, items, or oral or written communications that qualify so that other materials,
documents, items or communications for which protection is not warranted are not swept
unjustifiably within the ambit of this Order.

Designations that are shown to be clearly unjustified or that have been made for an improper
purpose (e.g., to unnecessarily encumber or retard the case development process or to impose
unnecessary expenses and burdens on other parties) may expose the Designating Party to sanctions.

If it comes to a Designating Party’s attention that information or items that it designated for
protection do not qualify for protection at all or do not qualify for the level of protection initially
asserted, that Designating Party must promptly notify all other parties that it is withdrawing the
mistaken designation and/or asserting a different designation.

5.2 Manner and Timing of Designations. Except as otherwise provided in this Order (see,

e.g., second paragraph of section 5.2(a) and 5.3, below), or as otherwise stipulated or ordered,
Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so
designated before the material is disclosed or produced.

Designation in conformity with this Order requires:

(a) for information in documentary form (e.g., paper or electronic documents, but excluding
transcripts of depositions or other pretrial or trial proceedings), that the Producing Party affix the
legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” to each electronic image or page of
a document containing Protected Material. The Producing Party shall make a document-level
determination as to the appropriate confidentiality designation, if any, and that designation shall be
applied to the entire document.

A Party or Non-Party that makes original documents or materials available for inspection
need not designate them for protection until after the inspecting Party has indicated which material
it would like copied and produced. During the inspection and before the designation, all of the
material made available for inspection shall be deemed and treated as “HIGHLY CONFIDENTIAL.”
After the inspecting Party has identified the documents it wants copied and produced, the Producing
Party must determine which documents qualify for protection under this Order. Then, before
producing the specified documents, the Producing Party must affix the appropriate legend
(“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL”) to each electronic image or page of a
document containing Protected Material. The Producing Party shall make a document-level
determination as to the appropriate confidentiality designation, if any, and that designation shall be
applied to the entire document.

(b) for testimony given in deposition or in other pretrial or trial proceedings, that when
feasible the Designating Party will identify on the record, before the close of the deposition, hearing,
or other proceeding, all protected testimony and specify the level of protection being asserted.

Alternatively, a Designating Party may specify at the deposition that the entire transcript shall be
treated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL”. Within thirty (30) days after
receipt of the deposition transcript, a designating party may further specify and provide notice to the
other party what testimony and exhibits shall be designated as “CONFIDENTIAL” or “HIGHLY
CONFIDENTIAL.” Any party may within that period identify the specific portions of the testimony
as to which protection is sought and to specify the level of protection being asserted. Only those
portions of the testimony that are appropriately designated for protection at the deposition or within

the thirty (30) days after receipt of the transcript shall be covered by the provisions of this Stipulated

Protective Order.

 

l pages (including lin i t have been designated as Protected

 

h osition i e these requirements.

(c) for information produced in some form other than documentary and for any other tangible
items, that the Producing Party affix in a prominent place on the exterior of the container or
containers in which the information or item is stored the legend “CONFIDENTIAL” or “HIGHLY
CONFIDENTIAL.”

5.3 Inadvertent Failures to Designate. If at any time before the trial of this action a
Producing Party realizes that it should have designated as “CONFIDENTIAL” or “HIGHLY
CONFIDENTIAL” some portion(s) of Discovery Material that it previously produced without
limitation, the Producing Party may so designate such material by so apprising all prior recipients in
writing and reproducing those materials with proper notations affixed to the documents. Thereafter,
this Court and all persons subject to this Order will treat such designated portion(s) of the Discovery

Material as Confidential or HIGHLY CONFIDENTIAL in accordance with the amended
designation.

Nothing contained in this Order will be construed as: (a) a waiver by a Party or person of its
right to object to any discovery request; (b) a waiver of any privilege or protection; or (c) a ruling
regarding the admissibility at trial of any document, testimony, or other evidence.

6. CHALLENGING CONFIDENTIALITY DESIGNATIONS

6.1 Timing of Challenges. Any Party may challenge a designation of confidentiality at
any time. A Party does not waive its right to challenge a confidentiality designation by electing not
to mount a challenge promptly after the original designation is disclosed and a failure to do so shall
not preclude a later challenge.

6.2 Meet and Confer. The Challenging Party may initiate a dispute resolution process by
providing written notice of each designation it is challenging and describing the basis for each
challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must
recite that the challenge to confidentiality is being made in accordance with this specific paragraph
of the Protective Order. The parties shall attempt to resolve each challenge in good faith and must
begin the process of conferring directly (preferably in voice-to-voice dialogue or via a written
response to the Challenging Party’s notice) within seven (7) days of the date of service of notice. In
conferring, the Designating Party must explain the basis for its confidentiality designations, must
reasonably consider the assertions of the Challenging party as to why the designation is challenged,
and must indicate clearly whether any changes to designation will be made and when such changes
will be made. If the dispute cannot be resolved after engaging in the meet and confer process, the
parties may seek appropriate relief from the Court.

6.3. Judicial Intervention. If the parties cannot reach agreement promptly, counsel for all
affected Parties will address their dispute to this Court in accordance with Rule IV(A)(ii) of this

Court's Individual Practices.
7. ACCESS TO AND USE OF PROTECTED MATERIAL

7.1. Basic Principles. A Receiving Party may use Protected Material that is disclosed or
produced by another Party or by a Non-Party in connection with this case only for prosecuting,
defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to
the categories of persons and under the conditions described in this Order. When the litigation has
been terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL
DISPOSITION). Protected Material must be stored and maintained by a Receiving Party at a
location and in a secure manner that ensures that access is limited to the persons authorized under
this Order.

7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by
the court or permitted in writing by the Designating Party, any information or item designated
“CONFIDENTIAL” may only be disclosed to:

(a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees of
said Outside Counsel of Record to whom it is reasonably necessary to disclose the information for
this litigation;

(b) the officers, directors, and employees (including House Counsel) of the Receiving Party
to whom disclosure is reasonably necessary for this litigation;

(c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is reasonably
necessary for this litigation and who have signed the “Acknowledgment and Agreement to Be
Bound” (Exhibit A);

(d) the Court and its personnel;

(e) court reporters and their staff, professional jury or trial consultants, and Professional

Vendors to whom disclosure is reasonably necessary for this litigation;
(f) the author or recipient of a document containing the information or a custodian or other
person who otherwise possessed or knew or is reasonably believed, in good faith, by counsel to have
known the information.

7.3 Disclosure of “HIGHLY CONFIDENTIAL” Information or Items. Unless otherwise
ordered by the court or permitted in writing by the Designating Party, any information or item
designated “HIGHLY CONFIDENTIAL may only be disclosed to:

(a) the Receiving Party’s Outside Counsel of Record in this action, as well as employees of
said Outside Counsel of Record to whom it is reasonably necessary to disclose the information for
this litigation;

(b) Designated House Counsel of the Receiving Party (1) who has no involvement in
competitive business decision-making, (2) who are involved in management of r this litigation, and
(3) who has signed the “Acknowledgement and Agreement to be Bound (Exhibit A);

(c) Experts of the Receiving Party (1) to whom disclosure is reasonably necessary for this
litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A), and
(2) as to whom the procedures set forth in paragraph 7.4(a)(2), below, have been followed;

(d) the Court and its personnel;

(e) court reporters and their staff, professional jury or trial consultants, and Professional
Vendors to whom disclosure is reasonably necessary for this litigation; and

(f) the author or recipient of a document containing the information or a custodian or other
person who otherwise possessed or knew the information.

7.4 Procedures for Approving or Objecting to Disclosure of “HIGHLY
CONFIDENTIAL” Information or Items to Experts.

(a) Unless otherwise ordered by the court or agreed to in writing by the Designating Party, a

Party that seeks to disclose to an Expert (as defined in this Order) any information or item that has

1(
been designated “HIGHLY CONFIDENTIAL” pursuant to paragraph 7.3(c) first must make a
written request to the Designating Party that (1) sets forth the full name of the Expert and the city
and state of his or her primary residence; (2) certifies that said Expert has signed the
“Acknowledgement and Agreement to Be Bound (Exhibit A); and (3) attaches a copy of the Expert’s
current resume or CV.

(b) A Party that makes a request and provides the information specified in the preceding
respective paragraphs may disclose the subject Protected Material to the identified Expert unless,
within five (5) days of delivering the request, the Party receives a written objection from the
Designating Party. Any such objection must set forth in detail the grounds on which it is based.

(c) A Party that receives a timely written objection must meet and confer with the Designating
Party (preferably through direct voice to voice dialogue) to try to resolve the matter by agreement
within three (3) days of the written objection. If no agreement is reached, the Party seeking to prevent
the disclosure to the Expert may file a motion seeking relief from the Court. Any such motion must
describe the circumstances with specificity, set forth in detail the risk of harm that the disclosure to
the Expert would cause.

In any such proceeding, the Party opposing disclosure to the Expert shall bear the burden of
proving that the risk of harm that the disclosure would entail (under the safeguards proposed)
outweighs the disclosing Party’s need to disclose the Protected Material to its Expert.

8. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
OTHER LITIGATION

If a Party is served with a subpoena or a court order issued in other litigation that compels
disclosure of any information or items designated in this action as “CONFIDENTIAL” or “HIGHLY
CONFIDENTIAL?” that Party must:

(a) promptly notify in writing the Designating Party. Such notification shall include a copy

of the subpoena or court order;
(b) promptly notify in writing the party who caused the subpoena or order to issue in the other
litigation that some or all of the material covered by the subpoena or order is subject to this Protective
Order. Such notification shall include a copy of this Stipulated Protective Order; and

(c) cooperate with respect to all reasonable procedures sought to be pursued by the
Designating Party whose Protected Material may be affected.

If the Designating Party seeks a protective order within ten (10) business days after receiving
notification of the subpoena or court order, the Party served with the subpoena or court order shall
not produce any information designated in this action as “CONFIDENTIAL” or “HIGHLY
CONFIDENTIAL” before a determination by the court from which the subpoena or order issued,
unless the Party has obtained the Designating Party’s permission. The Designating Party shall bear
the burden and expense of seeking protection in that court of its confidential material — and nothing
in these provisions should be construed as authorizing or encouraging a Receiving Party in this action
to disobey a lawful directive from another court.

2. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
IN THIS LITIGATION

(a) The terms of this Order are applicable to information produced by a Non-Party in this
action. Information may be designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” by
the Non-Party or by a Party. Such information produced by Non-Parties in connection with this
litigation is protected by the remedies and relief provided by this Order. Nothing in these provisions
should be construed as prohibiting a Non-Party from seeking additional protections.

(b) A Party may, within thirty (30) days after receipt, designate any materials produced by a
Non-Party that concern the Party as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL.” Any
information concerning a Party produced by a Non-Party shall be treated as “HIGHLY
CONFIDENTIAL” until the expiration of this thirty (30) day period. In the event that a Party is

required, by a valid discovery request, to produce a Non-Party’s confidential information in its

lL;
possession, and the Party is subject to an agreement with the Non-Party not to produce the Non-
Party’s confidential information, then the Party shall:

i. promptly notify in writing the Requesting Party and the Non-Party that some or all of
the information requested is subject to a confidentiality agreement with a Non-Party;

ii. promptly provide the Non-Party with a copy of the Stipulated Protective Order in this
litigation, the relevant discovery request(s), and a reasonably specific description of the information
requested; and

ili. make the information requested available for inspection by the Non-Party.

(c) If the Non-Party fails to object or seek a protective order from this court within ten (10)
days of receiving the notice and accompanying information, the Receiving Party may produce the
Non-Party’s confidential information responsive to the discovery request. If the Non-Party timely
seeks a protective order, the Receiving Party shall not produce any information in its possession or
control that is subject to the confidentiality agreement with the Non-Party before a determination by
the court. Absent a court order to the contrary, the Non-Party shall bear the burden and expense of
seeking protection in this court of its Protected Material.

10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
Material to any person or in any circumstance not authorized under this Stipulated Protective Order,
the Receiving Party must immediately (a) notify in writing the Designating Party of the unauthorized
disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material, (c)
inform the person or persons to whom unauthorized disclosures were made of all the terms of this
Order, and (d) request such person or persons to execute the “Acknowledgment and Agreement to

Be Bound” that is attached hereto as Exhibit A.
11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
PROTECTED MATERIAL

When a Producing Party gives notice to Receiving Parties that certain inadvertently produced
material is subject to a claim of privilege or other protection, the production of said documents will
not operate as a waiver of any privilege and the obligations of the Receiving Parties are those set
forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
whatever procedure may be established in an e-discovery order that provides for production without
prior privilege review. Pursuant to Federal Rule of Evidence 502(d) the Parties agree and the Court
hereby orders that to the maximum extent of Federal Rules of Evidence 502(d), any privilege or
protection otherwise available to the parties is not waived by disclosure connected with this litigation.

12. MISCELLANEOUS

12.1 Right to Further Relief. Nothing in this Order abridges the right of any person to seek
its modification by the court in the future.

12.2 Right to Assert Other Objections. By stipulating to the entry of this Protective Order
no Party waives any right it otherwise would have to object to disclosing or producing any
information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no
Party waives any right to object on any ground to use in evidence of any of the material covered by
this Protective Order.

12.3 Filing Protected Material. All Protected Material filed with the Court, and all portions
of pleadings, motions, or other papers filed with the Court that disclose such Protected Material, shall
be filed under seal with the Clerk of the Court in the manner provided by the Court’s “Sealed Records
Filing Instructions” (available on the Court’s website) and Judge Torres’ Individual Practice Rules.
The parties will use their reasonable best efforts to minimize the filing of Discovery Material under
seal. In accordance with Rule IV(A)(ii) of this Court's Individual Practices, any party filing

documents under seal must simultaneously file with the Court a Motion or Letter Motion for approval

le
of sealed or redacted filings that satisfies the requirements of Rule 1V(A)(ii). The parties should be
aware that to be approved, any redaction or sealing of a court filing must be narrowly tailored to
serve whatever purpose justifies the redaction or sealing and must be otherwise consistent with the
presumption in favor of public access to judicial documents. See Lugosch v. Pyramid Co. of
Onondaga, 435 F.3d 110, 120 (2d Cir. 2006).

12.4 The Court retains discretion whether to afford confidential treatment to any Discovery
Material designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” and submitted to the
Court in connection with any motion, application, or proceeding that may result in an order and/or
decision by the Court. All persons are hereby placed on notice that the Court is unlikely to seal or
otherwise afford confidential treatment to any “CONFIDENTIAL” Discovery Material introduced
in evidence at trial, even if such material has previously been sealed or designated as
“CONFIDENTIAL”

13. FINAL DISPOSITION

Unless otherwise agreed between the Parties, within thirty (30) days after the final disposition
of this action, as defined in paragraph 4, each Receiving Party must return all Protected Material to
the Producing Party or destroy such material. As used in this subdivision, “all Protected Material”
includes all copies, abstracts, compilations, summaries, and any other format reproducing or
capturing any of the Protected Material. Whether the Protected Material is returned or destroyed, the
Receiving Party must submit a written certification to the Producing Party (and, if not the same
person or entity, to the Designating Party) by the 30-day deadline that (1) identifies (by category,
where appropriate) all the Protected Material that was returned or destroyed and (2) affirms that the
Receiving Party has not retained any copies, abstracts, compilations, summaries or any other format
reproducing or capturing any of the Protected Material. Notwithstanding this provision, Counsel are

entitled to retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
work product, and consultant and expert work product, even if such materials contain Protected
Material. Any such archival copies that contain or constitute Protected Material remain subject to
this Protective Order as set forth in Section 4 (DURATION),

This Court will retain jurisdiction over all persons subject to this Order to the extent necessary
to enforce any obligations arising hereunder or to impose sanctions for any contempt thereof.

Dated: June 21, 2021

  

 

 

 

SO STIPULATED AND AGREED.

BARTON LLP BAKER HOSTETLER

by by ober

PY CO

Ma . . Jared Brandyberry, Esq.
Lauifa-Michelle Horgan, Esq. 1801 California Street, Suite 4400
711 Third Avenue, 14!" Floor Denver, CO 80202-2662
New York, NY 10017 jbrandyberry(aibakerlaw.com
nvoss@barlonesg.com Tel. (303) 764-4072
Imhorgan@bartonesg.com
Tel. (212) 687-6262
Attorneys for Plaintiff Attorneys for Claire’s Holdings LLC;
Love and Madness, Inc. CBI Distributing Corp. d/b/a

“Claire’s, “Icing”, “Claire’s
Accessories” and “Icing by Claire’s”;
Claire ’s Accessories UK Ltd., and
Claire’s Stores Inc.

 

SO ORDERED.
DATED: 7/15/2021 j-
New York, New York Analisa Torres

United States District Judge

lt
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

Plaintiff(s), NON-DISCLOSURE
AGREEMENT
- against -
___ Civ. (VEC)
Defendant(s).
I, . acknowledge that I have read and

 

understand the Protective Order in this action governing the non-disclosure of those portions of
Discovery Material that have been designated as Confidential. I agree that I will not disclose
such Confidential Discovery Material to anyone other than for purposes of this litigation and that
at the conclusion of the litigation I will return all discovery information to the Party or attorney
from whom I received it. By acknowledging these obligations under the Protective Order, I
understand that I am submitting myself to the jurisdiction of the United States District Court for
the Southern District of New York for the purpose of any issue or dispute arising hereunder and
that my willful violation of any term of the Protective Order could subject me to punishment for

contempt of Court.

 

Dated:
